Title: To John Adams from James Lovell, 8 January 1781
From: Lovell, James
To: Adams, John



Dear Sir

Jan. 8th. 1781


Herewith goes a Letter which I this day received from Mrs. Adams with a Request that I would superscribe it and deliver it to the Care of Colonel Palfrey, or of some other, he being gone.
The Discontent in the Pensylvania Line of the Army can give the Enemy no solid Satisfaction; for, an evident Proof that it does not rise from Disaffection to our Cause has been given by a Discovery and Delivery made by them of two Spies from Clinton, sent to make them the most tempting Offers. Perhaps the Gazette Tomorrow may be minute on this Point.
I was yesterday vexed by a Packet of Mr. Jona. Williams’s Letters Sextuples I imagine of Dates March, Apr. and July tho the Vessels left France in November. It is poor Comfort to our Soldiers this Janry. to know that last March and April Cloathing was sent from Nantes to Brest and Rochelle. The Execrations of Thousands are sent out to fall upon the right Pate, be it whose it may. I am not willing to give a decided Opinion upon the strange Appearances in the Conduct of our Affairs in France till I shall see each Man’s Story from his own Pen, but it is almost too much to be obliged to wait from May 21st. last year till now for such Information.
I hope the Powers made out for you by Congress similar to those for Mr. Laurens of Novr. 1st. 1779 may prove usefull according to your expressed Fancy; It is even now as heretofore, our misfortune to be months behind hand in our Measures: had Mr. Searle carried what now goes, we might have been reaping the first Fruits of the Trial, to our great Satisfaction.
If we go into the Choice of a Minister or Secretary of Finance there will be some Chance of Secrecy in Measures by which the Currency might be reduced before Speculators were aware of it and the Public might make Savings for the People in Spight of their own Plots against themselves: For, I cannot help using an Expression justified by what is every day before my Eyes. The Interest on the new Bills must be paid; if they are issued at 40 and expended at that, while Exchange is wickedly called eighty, He that with 80 old purchases two new gets ten pr. Ct. Interest, to be raised out of the Labour of the Land hereafter. Pensylvania and Jersey make Tendry Laws, Mass: lets exchange take its Course. Hence a new Speculation. We must obtain some permanent Fund from the States on which to build Plans of Finance before we can have a fair Prospect of borrowing from Strangers. Faith, Words, will not answer to our own monied Chaps much less to Foreigners.
The States are 179 millions of old Dollars behind upon our past Calls and such has been the Depreciation since the Estimates founding those Calls that the whole if now in hand would be but a pittance very inadequate to present Necessities. If Maryland was fully in Confederation, I do not see that our Capacity for the necessary Vigor of a Time of War would be much bettered. I am at this Moment much under the Influence of those Ideas which founded the Stadtholderate according to your History of it, but the Stadtholder does not manage the Finances. Therein the People must look out for, and be true to themselves.
The Enemy have met with many Disasters at the Southward, but yet they will be immensely troublesome to us in that Part unless we can get their Facility of Transportation.
Major Rogers was yesterday brought Prisoner in a little Schooner taken by Capt. Reid from France just off Penobscot River. The Major looks much out of Place.
Norton Braylesford from Boston tells me Monsr. Ternay died of the hyde Park Fever catched from the fr: General.

Yrs. affectionately
JL


I hope the Enemy have no Letter from you to your Lady. I do not remember forwarding more than two.

